DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the reply filed on 09/02/2022.

Claims 1, 8 and 15 have been amended. 
Claim 4 has been canceled. 
Claims 1-3 and 5-20 are pending.

REASONS FOR ALLOWANCE

Claims 1-3 and 5-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the base portion is provided at two lateral sides with a stop section each, and the fastener portion is provided at two lateral sides with a corresponding stop section each; and the corresponding stop sections being respectively detachably abutted on the stop sections, such that the mutually abutted stop sections and corresponding stop sections stop the fastener portion having locked the second object in place from moving relative to the base portion.  
Regarding claim 8, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the fastening device includes two or more fastener portions, and the fastener portions can be slidably assembled to the base portion in different ways, including being slidably assembled to a top and a bottom of the base portion, being parallelly arranged on and slidably assembled to the base portion, or being vertically superimposed on and slidably assembled to the base portion.  
Regarding claim 15, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the fastening device includes two or more base portions and two or more fastener portions, and the fastener portions can be correspondingly slidably assembled to the base portions; the base portions being connected to one another at their bottoms, and the fastener portions being parallelly arranged on the base portions or being vertically superimposed on the base portions.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENT

In view of applicant’s amendments to the claims submitted in the reply filed on 09/02/2022, the claim rejections under 35 USC § 102 indicated in the prior Office action  have been withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677